Fowler, J.
The order appealed from vacated a previous order which dismissed the action under sec. 269.25, Stats., for want of prosecution within five years and placed the case on the calendar of the court for trial. It also reinstated a previous order theretofore entered which opened a judgment on cognovit and permitted the defendants to answer and defend.
The order is not appealable. Sec. 274.33 limits appealable orders to the four classes mentioned therein: (1) An order affecting a substantial right which determines the action and prevents a judgment from which an appeal might be taken. (2) A final order affecting a substantial right made in special proceedings or upon a summary application after judgment. The order here involved manifestly does not fall within either class above stated. It is also manifest from reading the statute that it does not fall within either of the other two classes. This court is therefore without jurisdiction to pass upon the merits of the order and the appeal must be dismissed. Gilbert v. Hoard, 201 Wis. 572, 230 N. W. 720.
By the Court. — The appeal is dismissed.